Citation Nr: 0738386	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  96-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
July 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2003, the Board remanded the case for development.  
In a June 2005 decision, the Board denied the claim.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court). In an order 
dated September 25, 2006, the Court vacated the Board 
decision and remanded the case to the Board.  In January 
2007, the Board remanded the case to the Appeals Management 
Center (AMC) for development pursuant to the Joint Motion.  
The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

Although the veteran exhibits a personality disorder, he has 
no psychiatric disability subject to service connection.    


CONCLUSION OF LAW

An acquired nervous disorder to include PTSD was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
give notice to the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  The RO must provide this notice prior to an 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied by way of notice letters sent to the 
claimant in September 2002, November 2003, and November 2004.  
The letters mention what evidence is required to substantiate 
the claim, the claimant's and VA's duty to obtain this 
evidence, and asks the claimant to submit any relevant 
evidence in his possession. 

VA also provided the additional notices recommended by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
March 2007.  Although that letter was sent to the veteran's 
current address of record, inexplicably that letter was 
returned unclaimed; however, a copy sent to the veteran's 
attorney of record was not returned.  Thus, the veteran has 
received notice through his representative.

VA has obtained the examination and medical opinion required 
of the Joint Motion for Remand.  Neither the claimant nor his 
attorney has identified, nor does the record indicate, that 
any additional evidence is necessary for fair adjudication of 
the claim.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In the Joint Motion for Remand, the parties agreed that the 
Board's duty to assist includes obtaining a medical 
examination or opinion addressing the etiology of any mental 
disorder, rather than PTSD alone.  The parties noted that an 
earlier service connection claim for a "nervous condition" 
is of record. 

The recent medical examination and opinion obtained by VA 
reflects that the veteran has no current mental disorder.  
While there is medical evidence of an in-service diagnosis of 
acute schizophrenic reaction incurred in the line of duty and 
there is medical evidence of post-service depression and a 
history of PTSD, the two May 2007 VA PTSD and mental 
disorders compensation examination reports note that after 
review of the medical history and examination of the veteran, 
no Axis I diagnosis could be offered.  Moreover, the VA 
clinical psychologist found the veteran to be unreliable in 
providing accurate information concerning events that 
occurred during active service.  

The persuasive value of the January 2007 VA examination 
reports is great because the examiner reviewed the previous 
mental health reports, interviewed the veteran, and noted 
discrepancies between the veteran's claims and documented 
facts.  In May 1997, the veteran reported that his PTSD 
stressors were due to events that happened in Korea, 
including deaths of American soldiers who had been medically 
evacuated to Korea with wounds suffered in Vietnam.  In 
contrast, during a May 2007 VA examination, the veteran 
reported stressful incidents related to his own participation 
in combat in Vietnam, that is, he claimed personal 
participation in fire fights with the enemy during search and 
destroy missions and recon patrols.  He reported "We killed 
because we were told to."  

While the veteran's DD Form 214 specifically notes that he 
served in Vietnam from January 29, 1969, to July 3, 1970, it 
also notes that his Military Operational Specialty Code (MOS) 
was 71H30, personnel specialist.  No military decoration or 
award that suggests participation in combat was issued.  
Moreover, no medal denoting service in Vietnam was issued, as 
the veteran did not receive the Vietnam Service Medal or 
Vietnam Campaign Medal.  

Finally, while his DD Form 214 notes service in Vietnam from 
January 29, 1969, to July 3, 1970, it also notes that the 
veteran received medical care at various times during that 
period at Army medical facilities at APO 96301 and APO 96220, 
which are both located in Korea.  Thus, the veteran's service 
medical records conflict with his DD Form 214 concerning 
whether he was in Vietnam during the period annotated on his 
DD Form 214.  Considering the unreliability of the veteran as 
an historian, he has not submitted credible evidence of 
having participated in combat in order to apply the relaxed 
standard for service connection found at 38 U.S.C.A. 
§ 1154(b).  

The January 2007 VA examination reports note that a mixed 
personality disorder existed.  Personality disorders are 
developmental in nature, and, therefore, not entitled to 
service connection.  Regulatory authority provides that 
personality disorders will not be considered as disabilities 
under terms of the VA Schedule for Rating Disabilities.  See 
38 C.F.R. §§ 4.9, 4.127 (2007).  An exception is provided for 
at 38 C.F.R. § 3.310(a), which states that disability that is 
proximately due to service-connected disease or injury shall 
be service-connected.  In this case, service connection has 
not been established for any disability.  

The competent and credible evidence is not sufficient to 
place the evidence for service connection for PTSD or other 
acquired psychiatric disorder in relative equipoise.  The 
veteran may competently report symptoms.  He may not, 
however, competently offer a diagnosis of PTSD or other 
acquired psychiatric disorder, as only those who have 
specialized training and knowledge are competent to render 
such an opinion.  38 C.F.R. § 3.159(a)(1); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, must 
therefore be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


